DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to bearer setup, classified in H04W28/0252.
II. Claims 15-18, drawn to the use/adjustment of coding information (coding type and coding rate), classified in H04W28/18. 
The inventions are independent or distinct, each from the other because: invention I performs bearer setup/deletion for data communication of a service based on whether a service requirement is met while invention II performs coding information adjustment on data communication of a service already in progress.
During a telephone conversation with Zhan John Cao (Reg. No. L1167) on March 9, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pragada et al. (US 2013/0287012) in view of Agiwal et al. (US 2014/0044065).
Regarding claim 1, Pragada et al. disclose a service communication method, comprising:
Receiving, by an access network device from a core network device, a bearer setup request message for setting up a service for a terminal, wherein the bearer setup request message requests the access network device to setup a bearer for the service (Figure 12 and paragraphs 0143-0144, eNB 1210 [access network device] receives bearer setup request 1250 from MME 1215 [core network device] for service setup for WTRU 1205 [terminal]; Paragraphs 0048 and 0230, services such as VoIP), the bearer setup request message carries a service requirement of the service, and the service requirement is used to indicate, to the access network device, a radio channel quality requirement for executing the service by the terminal (Paragraph 0143-0144, bearer setup request includes a required QoS associated with the bearer and an uplink TFT to be used in the WTRU. eNB 1210 uses the QoS for call admission control and to ensure necessary QoS by appropriate packet scheduling of packets. QoS is mapped to the bearer by the eNB);
Setting up, by the access network device, the bearer for the services (Paragraph 0144, eNB 1210 sets up the bearer and maps the QoS to the bearer);
Sending, by the access network device, a bearer setup response message to the core network device, wherein the bearer setup response message is used to notify the core network device that the access network device has set up the bearer for the service (Figure 12, eNB 1210 sends bearer setup response 1265 to MME 1215 to confirm bearer setup).
Pragada et al. do not specifically disclose the following limitations found in Agiwal et al.: sending, by the access network device, a bearer deletion request message to the core network device when the access network device determines that radio channel quality provided by the access network device does not meet the service requirement, wherein the deletion request message requests the core network to delete the bearer (Agiwal et al., Figures  8A-8B and paragraphs 0085 and 0089, master BS determines whether to delete a base station from a cloud based on signal strength measurements. The deletion of the base station from the cloud causes a BS to send a bearer delete request to a data gateway [core network device] when the base station is not able meet service requirements due to signal strength measurements. The signal strength measurements directly relate to radio channel quality provided by the base station because poor quality is experienced for services/applications when signal strength is low).

Regarding claim 5, Pragada et al. disclose wherein the service requirement comprises at least one of: service type indication information of the service, a radio channel requirement parameter of the service, coding information of the service, a coding information list of the terminal, and a terminal type of the terminal, and the coding information list of the terminal comprises coding information supported by both the terminal and an application function device (Paragraphs 0139-0140, QoS requirements equivalent to radio channel requirement parameter of the service).
Regarding claims 8 and 12, the prior art does not teach or adequately suggest the functional limitations of the claimed invention for reasons set forth in rejecting claim 1 above. The prior art additionally discloses an apparatus (Pragada et al., Figure 12 eNB 1210), comprising: at least one processor and a memory, storing computer instructions, which when executed by the at least one processor, enable the apparatus to perform the functional limitations (Pragada et al., Paragraph 0323, program, software, or firmware incorporated in a computer-readable medium for executing by a computer or processor, the media including RAM, ROM and other forms of memory).

Allowable Subject Matter
Claims 2-4, 6, 7, 9-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2-4 and 9-11, the prior art does not teach or adequately suggest the bearer deletion request message being sent by the access network device to the core network device when the access network device determines whether radio channel quality of cells in which the terminal is located meets the service requirement and the service requirement comprises identification information that is used to instruct the access network device whether to send the bearer deletion request message to the core network device based on whether the radio channel quality of the cells meets the service requirement; regarding claims 6, 7, 13 and 14, the prior art does not teach or adequately suggest that before sending the bearer deletion request to the core network device, the access network device sends instruction to the terminal to adjust coding information in view of network congestion and radio channel quality of a cell, in which the terminal is located, compared to threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (US 2018/2078659) disclose bearer setup between a core network device and an access network device. Paladugu (US 2014/0066084) discloses an instance in which an eNodeB rejects a bearer setup request if it does not support a requested QoS.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 10, 2021